Citation Nr: 1735854	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13- 19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (DM II), and herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel





INTRODUCTION

The Veteran served honorably on active duty with the Marine Corps from August 1967 to September 1969; he served in combat and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim(s).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had service in the Republic of Vietnam while on active duty during the Vietnam era; exposure to herbicide agents during service is therefore presumed.

2.  The probative evidence of record demonstrates that the Veteran's hypertension was not diagnosed during service, was not diagnosed to a compensable degree within one year of separation from service, is not etiologically-related to any event, injury or disease of service, to include herbicide agent exposure, and is not secondary to any service-connected disability.





CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has hypertension as a result of his service-connected DM II.  Alternatively, he claims that it is the result of herbicide agent exposure while serving in Vietnam.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Alternatively, under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Service connection for certain chronic diseases, such as hypertension, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§3.307(a)(3), 3.309(a) (2016).

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 .

The question for the Board is whether the Veteran's current diagnosis of hypertension either began during active duty service, is etiologically related to an in-service disease or injury, to include herbicide agent exposure, or was caused or aggravated by his DM II .

The Board finds that competent, credible, and probative evidence establishes that the Veteran's hypertension 	neither manifested during service, nor is etiologically related to an in-service disease or injury, to include herbicide exposure, and was neither caused, nor aggravated by his service-connected DM II.

As an initial matter, the Veteran's service treatment records fail to show that he was ever diagnosed with hypertension either during service, or at separation.  Moreover, there is no probative evidence to establish that he developed hypertension to a compensable degree within one year of service.  Accordingly, service connection for hypertension on a direct or presumptive basis (based on a chronic disease) is not for application.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Post-service VA treatment records beginning in August 2006 show that he was being treated for hypertension and was on prescription medication.  At that time, his blood pressure readings were 136/92 and 124/92, respectively. 

The Veteran was afforded a VA examination in May 2009.  At that time, his blood pressure was 120/80 and it was noted that it was well-controlled with medication.  The diagnosis was hypertension, essential, well-controlled, not due to DM II since he had hypertension many years before the onset of DM II and there was no evidence of renal impairment.

A February 2016 VA outpatient treatment note indicated that he was only taking one medication for hypertension.  He reported that his blood pressure was usually 130-150 systolic.  He had no symptoms due to hypertension and his blood pressure was 145/90.

During a June 2016 VA examination, the examiner opined that it was less likely than not that the Veteran's hypertension had been permanently aggravated or worsened by his service-connected DM II.  He explained that, based on a review of objective records, the Veteran's hypertension required treatment with three blood pressure medications when his DM II was diagnosed in early 2008.  Current records showed that his blood pressure had remained stable, without significant increase, since that time.  He also noted that the Veteran was only taking one medication for hypertension tat this time.  Additionally, he said that a review of all VA labs between 2006 to the present showed normal renal function.  

The Veteran was afforded a third VA hypertension examination in February 2017.  The examiner noted that he was now on two blood pressure medications, but did not have a history of a diastolic blood pressure elevation to predominately 100 or more.  The readings during the examination were 170/92, 150/80 and 148/88; the average blood pressure reading was 156/86.  The examiner opined that his hypertension was less likely than not caused or aggravated by his DM II.  He explained that the Veteran's treatment records showed that his hypertension preexisted his DM II and that when he was diagnosed in 2008, the condition required treatment with three medications.  However, he noted that since then, his blood pressure had remained stable, as had his renal function, and he was now only on two medications.  

Accordingly, based on these persuasive medical opinions, the Board finds that service connection for hypertension is not warranted on a direct, presumptive (based on a chronic disorder) or secondary basis.

Regarding the Veteran's claim that his hypertension is the result of herbicide exposure during service in Vietnam, as noted above, his official service department records confirm that he served in the Republic of Vietnam during the Vietnam era. Thus, he is presumed to have been exposed to herbicide agents during service.

VA regulations provide presumptive service connection on the basis of herbicide agent exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the VA Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Hypertension, however, is not one of the enumerated diseases which are deemed to be associated with herbicide exposure.  However, on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012). In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.

Nonetheless, a claimant may establish service connection based on exposure to Agent Orange or any other herbicide with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

During his February 2017 VA examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in, or caused by any incident of service, to include herbicide agent exposure.  In this respect, he noted that, although he served in Vietnam and is presumed to have been exposed to Agent Orange during service, hypertension is not accepted as a presumptive diagnosis according to VA regulations.  He further opined that since Veteran's hypertension was never documented in his service treatment records as to its diagnosis or treatment, direct service connection cannot be established.

Accordingly, Board finds that the competent, credible, and probative evidence fails to establish that the Veteran's hypertension is the result of herbicide exposure in service.



							[ORDER ON NEXT PAGE] 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service DM II and herbicide exposure is denied.




____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


